Per Curiam.
As the products sold by the defendant did not contain the true fruit flavors or colors, they were adulterated within the meaning of section 199 of the Agriculture and Markets Law and could be sold legally only by complying with subdivision 2 of section 201 of that statute which requires in the case of imitations the presence of a label showing the character and constituents of .the products. As no such label was affixed to the bottles sold by the defendant, it was error to dismiss the complaint. (People v. Wyman, 226 App. Div. 220.) (See, also, People v. Cavalier [Appellate Term, Second Department, decided May 6, 1931, no opinion].)
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.
*920I